         Case 6:19-cv-06529-FPG Document 17 Filed 04/23/20 Page 1 of 13




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

JOSEPH SANTIAGO,
                                              Petitioner,
                                                                     Case No. 19-CV-6529-FPG
v.


SUPERINTENDENT MICHAEL SHEAHAN,                                      DECISION AND ORDER

                                              Respondent.


                                       INTRODUCTION

       Pursuant to 28 U.S.C. § 2254, pro se Petitioner Joseph Santiago brings this habeas petition

to challenge his state-court convictions for murder in the second degree and criminal possession

of a weapon in the second degree. ECF Nos. 1, 2. Respondent Superintendent Michael Sheahan

opposes the petition. ECF No. 13, 14. For the reasons that follow, Petitioner’s request for habeas

relief is DENIED, and the petition is DISMISSED.

                                        BACKGROUND

       In December 2012, Petitioner was indicted on charges of (1) second degree murder under

New York Penal Law § 125.25(1); (2) second-degree criminal possession of a weapon (intent to

use unlawfully) under N.Y. Penal Law § 265.03(1)(b); and (3) second-degree criminal possession

of a weapon (possession of loaded firearm) under N.Y. Penal Law § 265.03(3). ECF No. 13-2 at

9-10. The charges arose out of the shooting death of Migel DeJesus on June 7, 2012. Petitioner’s

case proceeded to trial, which began in August 2013. ECF No. 13-3 at 204.

       The prosecution’s theory was that, on the evening of June 7, Petitioner confronted DeJesus

at the corner of Wilkins Street and Joseph Avenue in Rochester and shot him four times with a .38

caliber revolver. Id. at 602. Petitioner fled to a nearby backyard, dropping the revolver as he ran,



                                                 1
         Case 6:19-cv-06529-FPG Document 17 Filed 04/23/20 Page 2 of 13




and hid. Shortly thereafter, responding police officers discovered Petitioner in the backyard and

took him into custody. The prosecution’s case was largely circumstantial—no witness testified to

having seen Petitioner shoot DeJesus, but eyewitnesses observed a person matching Petitioner’s

description come to the area with a firearm before the shooting and flee from the area after the

shooting. The most direct evidence came from Carmen Cruz, a nearby resident. After she heard

gunshots, she exited her house and found DeJesus attempting to walk on the adjacent sidewalk.

ECF No. 13-3 at 661. DeJesus collapsed, and Cruz held him while they waited for an ambulance.

Id. at 662. Cruz asked DeJesus who shot him, and he responded that “Josh” shot him. Id. at 663.

“Josh” is Petitioner’s nickname. Id. at 664.

       Primarily, the defense presented the theory that Petitioner was simply an innocent

bystander who happened to be in the area. Id. at 610. In addition, although they did not overtly

pursue a justification defense at trial, the defense marshalled several pieces of evidence to suggest

that there had been a shootout between Petitioner and DeJesus and that Petitioner had shot DeJesus

in self-defense. Id. at 1356. For example, the defense noted that there were more projectile

remnants found at the scene beyond those that could have been fired from a five-shot revolver.

See id. at 1133-35. The defense also suggested that someone had retrieved a gun from DeJesus

after he had been shot. Id. at 1330-31.

       The jury found Petitioner guilty on all three counts. Id. at 1440. Petitioner was sentenced

to an indeterminate sentence of twenty-one years to life on the murder conviction, and determinate

fifteen-year sentences on the second and third counts. Id. at 1461-63.

       Petitioner filed a direct appeal to the Appellate Division, Fourth Department, which

affirmed the convictions. See People v. Santiago, 156 A.D.3d 1386 (N.Y. App. Div. 2017). On




                                                 2
         Case 6:19-cv-06529-FPG Document 17 Filed 04/23/20 Page 3 of 13




April 20, 2018, the New York Court of Appeals denied Petitioner’s application for leave to appeal.

ECF No. 13-2 at 424. Petitioner filed this action in July 2019. ECF No. 1.

                                      LEGAL STANDARD

       28 U.S.C. § 2254 allows a petitioner to challenge his imprisonment from a state criminal

judgment on the ground that it is “in violation of the Constitution or laws or treaties of the United

States.” 28 U.S.C. § 2254(a). Where the petitioner raises a claim that was adjudicated in state-

court proceedings, he is only entitled to relief if that adjudication “(1) resulted in a decision that

was contrary to, or involved an unreasonable application of, clearly established Federal law, as

determined by the Supreme Court of the United States; or (2) resulted in a decision that was based

on an unreasonable determination of the facts in light of the evidence presented in the State court

proceeding.” Id. § 2254(d)(1), (2).

       “A principle is ‘clearly established Federal law’ for § 2254(d)(1) purposes only when it is

embodied in a Supreme Court holding, framed at the appropriate level of generality.” Washington

v. Griffin, 876 F.3d 395, 403 (2d Cir. 2017) (internal quotation marks, brackets, and citations

omitted). “A state court decision is ‘contrary to’ such clearly established law when the state court

either has arrived at a conclusion that is the opposite of the conclusion reached by the Supreme

Court on a question of law or has decided a case differently than the Supreme Court has on a set

of materially indistinguishable facts.” Id. (internal quotation marks omitted). “An unreasonable

application occurs when the state court correctly identifies the governing legal principle but

unreasonably applies it to the facts of the particular case, so that the state court’s ruling on the

claim was so lacking in justification that there was an error well understood and comprehended in

existing law beyond any possibility for fairminded disagreement.” Id. (internal quotation marks

and ellipses omitted). In analyzing a habeas claim, “[f]ederal habeas courts must presume that the



                                                  3
         Case 6:19-cv-06529-FPG Document 17 Filed 04/23/20 Page 4 of 13




state courts’ factual findings are correct unless a petitioner rebuts that presumption with clear and

convincing evidence.” Hughes v. Sheahan, 312 F. Supp. 3d 306, 318 (N.D.N.Y. 2018) (internal

quotation marks omitted). “A state court decision is based on a clearly erroneous factual

determination if the state court failed to weigh all of the relevant evidence before making its factual

findings.” Id.

       Where, as here, the petitioner is proceeding pro se, the district court must read the pleadings

liberally and construe them “to raise the strongest arguments they suggest.” Triestman v. Fed.

Bur. of Prisons, 470 F.3d 471, 474 (2d Cir. 2006).

                                           DISCUSSION

       Petitioner contests his conviction on four grounds. First, he contends that the trial court

erroneously allowed the prosecution to elicit identification testimony from a witness who was not

properly noticed under New York Criminal Procedure Law § 710.30. Second, the trial court

erroneously admitted the hearsay evidence in which DeJesus identified Petitioner as the shooter.

Third, the trial court wrongly excluded hearsay statements from medical records in which DeJesus

claimed he did not know who the shooter was. ECF No. 2 at 2. Fourth, he argues that the

prosecution unlawfully withheld Brady material related to DeJesus’s possession of a firearm on

the night of the shooting.

  I.   Violations of State Law

       Petitioner’s first three claims may be rejected on the same grounds.

       All three claims raise issues of state law: Petitioner argues that the trial court violated a

state discovery rule (CPL § 710.30) and wrongly applied state evidentiary rules (hearsay and its

exceptions). Generally, habeas review does not extend to such matters.




                                                  4
         Case 6:19-cv-06529-FPG Document 17 Filed 04/23/20 Page 5 of 13




       “According to § 2254, a federal habeas court may only consider a petition if it claims ‘a

violation of the Constitution or laws or treaties of the United States.’” Chellel v. Miller, No. CV-

04-1285, 2008 WL 3930556, at *5 (E.D.N.Y. Aug. 21, 2008) (quoting 28 U.S.C. § 2254(a)). In

other words, “federal habeas corpus relief does not lie for errors of state law, absent a

corresponding violation of federal constitutional rights.” Cunningham v. Conway, 717 F. Supp.

2d 339, 367-68 (W.D.N.Y. 2010) (internal quotation marks omitted). Consequently, federal courts

have routinely rejected claims for habeas relief premised purely on a violation of § 710.30, see,

e.g., id. at 368; McCullough v. Filion, 378 F. Supp. 2d 241, 261 (W.D.N.Y. 2005) (collecting

cases), or the erroneous application of state hearsay rules. Boddie v. Edwards, No. 97 Civ. 7821,

2005 WL 914381, at *5 (S.D.N.Y. Apr. 20, 2005); Santana v. Lee, No. 11-CV-105, 2015 WL

4207230, at *22 (N.D.N.Y. July 2, 2015). These three claims fail to the extent they raise errors of

state law.

       Arguably, Petitioner does attempt to frame these alleged errors in constitutional terms—

for example, he asserts that the § 710.30 violation contravened his “right to due process” and that

the admission of DeJesus’s statement “violated [his] right to confrontation under the 6th

Amendment.” ECF No. 2 at 5, 8. But even if the Court were to construe his arguments that

broadly, Petitioner would still not be entitled to relief, as he did not exhaust his state remedies with

respect to these constitutional claims.

       Under § 2254(b)(1)(A), a federal court may not grant a habeas petition unless “the applicant

has exhausted the remedies available in the courts of the State.” In order to “satisfy § 2254’s

exhaustion requirement, a petitioner must present the substance of the same federal constitutional

claims that he now urges upon the federal courts to the highest court in the pertinent state.”

Aparicio v. Artuz, 269 F.3d 78, 89-90 (2d Cir. 2001) (internal quotation marks, brackets, and



                                                   5
           Case 6:19-cv-06529-FPG Document 17 Filed 04/23/20 Page 6 of 13




citations omitted); Carvajal v. Artus, 633 F.3d 95, 104 (2d Cir. 2011) (“Exhaustion of state

remedies requires that a petitioner fairly present federal claims to the state courts in order to give

the state the opportunity to pass upon and correct alleged violations of its prisoners’ federal rights.”

(internal brackets and quotation marks omitted)). Moreover, “[i]f a habeas applicant fails to

exhaust state remedies by failing to adequately present his federal claim to the state courts so that

the state courts would deem the claim procedurally barred,” the habeas court “must deem the claim

procedurally defaulted.” Id. (internal brackets omitted). This means that the dismissal of an

unexhausted claim is treated as a “disposition of the habeas claim on the merits.” Id.

          Here, Petitioner never raised the constitutional aspects of his claims during his direct

appeal; he framed his arguments only in terms of state law. See ECF No. 13-2 at 319-70 (brief

before Appellate Division); id. at 395-410 (reply brief before Appellate Division). 1 Having failed

to do so, Petitioner did not exhaust his state remedies, and these claims are procedurally defaulted.

See Sepulveda v. New York, No. 08-CV-5284, 2013 WL 1248379, at *2 (S.D.N.Y. Mar. 26, 2013)

(rejecting similar claim on exhaustion grounds where petitioner “did not present the constitutional

variations of his § 710.30 arguments on direct appeal”); id. (noting that, under New York law, a

claim is barred from further state-court review if it could have been, but was not, raised on direct

appeal).

          Accordingly, Petitioner is not entitled to relief on any of the first three claims.

    II.   Brady Claim

          Petitioner also argues that he was wrongly denied Brady material during his criminal

proceedings. Petitioner exhausted this claim during his direct appeal, and so it is properly before




1
 Indeed, he did not even raise these issues in his letter requesting leave to appeal to the Court of
Appeals. See ECF No. 13-2 at 415-21.
                                                     6
          Case 6:19-cv-06529-FPG Document 17 Filed 04/23/20 Page 7 of 13




this Court. However, on the merits, the Court concludes that the adjudication of his Brady claim

in the state-court proceedings did not result “in a decision that was contrary to, or involved an

unreasonable application of, clearly established Federal law.” 28 U.S.C. § 2254(d)(1). Therefore,

Petitioner is not entitled to relief.

        Some background may be helpful. Recall that, although the defense primarily argued at

trial that Petitioner was an innocent bystander to the shooting, they also alluded to a justification

defense. Some of the evidence supporting this theory was admitted at trial: defense counsel elicited

testimony from a police evidence technician that seven bullet fragments—more than the five-shot

revolver could hold—were found in the vicinity of the shooting. See ECF No. 1-1 at 15-16 (citing

record evidence).

        Other evidence supporting this theory was not admitted at trial but is in the record. There

was a certified report from the City of Rochester’s ShotSpotter system 2 that indicated that eight

shots had been fired in the vicinity of the shooting. ECF No. 13-2 at 182-92. The defense did not

attempt to move this report into evidence. See ECF No. 13-3 at 1256-57. There was also a witness

who told police that, immediately after the shooting, she observed a woman pick up an “unknown

object” near DeJesus and walk into a nearby house. ECF No. 13-2 at 174. The defense theorizes

that the object was a gun and that the woman was Cruz’s daughter. See id. at 345. The defense

did not call this witness at trial. ECF No. 13-3 at 1455. Finally, there was a police report

summarizing statements from a confidential informant:

        THE CONFIDENTIAL INFORMANT WHO WAS NOT ON WILKINS STREET
        DURING THE SHOOTING, BUT TOLD US HE/SHE HEARD [DEJESUS] AND
        JOSH HAD AN OLD BEEF AND THAT EVENING JOSH HAD SOME BLACK
        KID TAKE [DEJESUS’S] BIKE AND HIDE IT BEHIND A BLUE VAN
        PARKED ON WILKINS STREET. CI STATED [DEJESUS] FOUND THE BIKE
        AND EXCHANGED WORDS WITH JOSH AND CALLED HIM OUT. JOSH

2
 ShotSpotter is a system of microphones that records and locates gunshots within Rochester. ECF No. 13-
2 at 184.

                                                  7
         Case 6:19-cv-06529-FPG Document 17 Filed 04/23/20 Page 8 of 13




        THEN AT SOME POINT CONFRONTED [DEJESUS] WITH OTHERS WHILE
        STANDING NEXT TO THE BLUE VAN HE SHOT AT [DEJESUS], CAUSING
        [DEJESUS] TO PULL OUT A HANDGUN AND SHOOTING BACK AT JOSH.
        JOSH THEN RAN DOWN WILKINS STREET . . . . THE CONFIDENTIAL
        INFORMANT ALSO STATED [CRUZ] WAS HOLDING [DEJESUS] BEFORE
        THE AMBULANCE ARRIVED AND WAS TOLD BY [DEJESUS] JOSH HAD
        SHOT HIM. THE CONFIDENTIAL INFORMANT ALSO TOLD US[] THE
        DAUGHTER OF [CRUZ] . . . WAS ALSO PRESENT.

ECF No. 13-2 at 175. Based on other portions of the police report, it also appears the Confidential

Informant told police that Cruz’s daughter had removed a gun from DeJesus’s body after he had

been shot. Id. at 176; see also ECF No. 1-1 at 5-6.

        During pretrial proceedings, the defense requested disclosure of the informant’s identity,

ECF No. 13-2 at 79, but the trial court concluded that the prosecution had complied with its Brady

obligations. ECF No. 13-3 at 38, 187. Ultimately, the defense did not present a full-fledged

justification defense at trial.

        On direct appeal, Petitioner asserted that the prosecution had wrongfully withheld the

informant’s identity, in violation of Brady. ECF No. 13-2 at 325, 358-62. He contended that this

evidence was favorable for two reasons—first, it would support a possible justification defense

and undermine the prosecution’s theory that this was an “execution”-style ambush; and second, it

would undermine Cruz’s credibility, insofar as Cruz had claimed that no one had removed an

object from DeJesus after he was shot and that her daughter was not near the scene at the time of

the shooting. See id. at 360.

        The Appellate Division rejected this argument and affirmed the conviction. See Santiago,

156 A.D.3d at 1387-88. It concluded that that, because “the confidential informant’s hearsay

information made it appear as if the victim acted in self-defense . . . there is no reasonable

probability that, had it been disclosed to the defense, the result would have been different—i.e., a




                                                 8
         Case 6:19-cv-06529-FPG Document 17 Filed 04/23/20 Page 9 of 13




probability sufficient to undermine this Court’s confidence in the outcome of the trial.” Id. at 1388

(internal brackets and quotation marks omitted).

       The Court’s task is to review the reasonableness of the Appellate Division’s conclusion on

the Brady issue. See Baker v. Lempke, No. 07-CV-1179, 2010 WL 1730034, at *3 (N.D.N.Y. Apr.

26, 2010) (stating that a habeas court reviews the “last reasoned decision” of the state courts).

       “Well-established Supreme Court precedent holds that the prosecution has a clear and

unconditional duty to disclose all material, exculpatory evidence. This duty exists whether or not

the defense requests exculpatory evidence.” Lewis v. Conn. Comm’r of Corr., 790 F.3d 109, 121

(2d Cir. 2015) (citations omitted). “There are three components of a true Brady violation: The

evidence at issue must be favorable to the accused, either because it is exculpatory, or because it

is impeaching; that evidence must have been suppressed by the State, either willfully or

inadvertently; and prejudice must have ensued.” Boyette v. Lefevre, 246 F.3d 76, 89 (2d Cir. 2001).

Because the Appellate Division focused on the latter element, the Court limits its analysis

accordingly.

       A Brady violation occurs only if the undisclosed, exculpatory evidence is material, i.e.,

“there is a reasonable probability that, had the evidence been disclosed to the defense, the result of

the proceeding would have been different.” Id. at 91. “Several well-established propositions guide

a materiality analysis.” Id. “First, a showing of materiality does not require demonstration by a

preponderance that disclosure of the suppressed evidence would have resulted ultimately in the

defendant’s acquittal.” Id. “Instead, the court must determine whether, in the absence of the

undisclosed evidence, the accused received a fair trial, understood as a trial resulting in a verdict

worthy of confidence.” Id. at 92 (internal quotation marks omitted). “Second, the defendant need

not demonstrate that after discounting the inculpatory evidence in light of the undisclosed



                                                   9
        Case 6:19-cv-06529-FPG Document 17 Filed 04/23/20 Page 10 of 13




evidence, there would not have been enough left to convict.” Id. (internal quotation marks

omitted). Third, “once a reviewing court . . . has found constitutional error, there is no need for

further harmless-error review.” Id. “Fourth, the reviewing court must consider the suppressed

evidence collectively, not item by item.” Id. (internal quotation marks omitted).

       Petitioner argues that the informant’s statements “completely undermined the

prosecution’s theory” that this was an “execution”-style ambush and, if disclosed, could have

allowed him to pursue a justification defense at trial. ECF No. 1-1 at 26-27, 29. While the Court

agrees that DeJesus’s possession of a firearm might have opened up the possibility of a justification

defense, the suppressed evidence would have almost entirely served to inculpate Petitioner. See

United States v. Madori, 419 F.3d 159, 169 (2d Cir. 2005) (stating that materiality “turns on the

cumulative effect of all such evidence suppressed by the government” (internal quotation marks

omitted)).

       Under New York law, a justification defense has two components: “[t]he fact-finder must

determine that the defendant believed deadly physical force was necessary and that a reasonable

person would have believed the use of deadly physical force was necessary under the same

circumstances.” Jackson v. Edwards, 404 F.3d 612, 623 (2d Cir. 2005). In addition, the defense

is unavailable if a defendant confronted with deadly force “knows he can retreat with complete

safety but fails to do so.” Id. To pursue this defense, Petitioner would need to concede some of

the key disputes at trial—that he possessed a loaded firearm, and that he shot and thereby used

deadly force against DeJesus.

       Moreover, it would not be enough to show that DeJesus had a gun; there would need to be

evidence that Petitioner reasonably believed DeJesus “[was] using or [was] about to use deadly

physical force.” N.Y. Penal Law § 35.15(2)(a). Petitioner identifies no evidence—whether from



                                                 10
         Case 6:19-cv-06529-FPG Document 17 Filed 04/23/20 Page 11 of 13




trial, the suppressed Brady materials, or his habeas submissions—that indicates that DeJesus was,

or he believed DeJesus was, about to use deadly force against him. To the contrary, the suppressed

evidence supports the prosecution’s argument that Petitioner ambushed DeJesus. The informant’s

statement indicates that Petitioner “had an old beef” with DeJesus and therefore had a motive to

attack him. ECF No. 13-2 at 175. Shortly before the shooting, Petitioner created a ruse so as to

confront DeJesus: he had someone else steal DeJesus’s bicycle. Id. During the confrontation,

Petitioner brandished a firearm and shot DeJesus, and DeJesus only shot a firearm in response. Id.

        Accordingly, even if the facts to which the informant testified could be admissible at trial,

the Court agrees with the Appellate Division that they do not undermine confidence in the

outcome. There is no evidence that DeJesus was using or was about to use deadly force against

Petitioner, and therefore it is not “reasonably likely” that a justification defense would have

prevailed. 3 Kroemer v. Tantillo, 758 F. App’x 84, 86 (2d Cir. 2018) (summary order) (rejecting

claim that suppressed materials would have allowed defendant to prevail on a defense that he had

not raised at trial).

        Aside from the proposed justification defense, Petitioner argues that the suppressed

evidence is material because it undermines Cruz’s credibility. ECF No. 1-1 at 27. Specifically, it

contradicts Cruz’s testimony that “no one removed an object from DeJesus” and that her daughter

“was not even present on Wilkins Street until after the police and later an ambulance arrived on

the scene.” ECF No. 1-1 at 27.




3
 For example, Petitioner asserts that “testimony about removal of the gun could have eliminated a strategic
constraint and allowed the defense to present its own evidence of justification, evidence that might have
been too risky without a record-based explanation for why no second gun was found at the scene.” ECF
No. 1-1 at 29. But Petitioner does not actually identify or describe what this justification evidence would
be.

                                                    11
        Case 6:19-cv-06529-FPG Document 17 Filed 04/23/20 Page 12 of 13




       In the first place, while the suppressed evidence may contradict some of Cruz’s statements,

it also corroborates her key claim: that DeJesus told her that Petitioner shot him. See ECF No.

13-2 at 175. Regardless, in light of the trial record, the Court cannot find the suppression of this

impeachment evidence prejudicial. “Where the evidence against the defendant is ample or

overwhelming, the withheld Brady material is less likely to be material than if the evidence of guilt

is thin.” United States v. Gil, 297 F.3d 93, 103 (2d Cir. 2002). Admittedly, Cruz provided the

only direct link between Petitioner and the shooting, but the circumstantial evidence strongly

connected Petitioner to DeJesus’s death.       As the Appellate Division summarized, several

“witnesses provided nearly identical descriptions of the perpetrator and his clothing, and

[Petitioner] was apprehended a short distance away, very close to the murder weapon, and inside

a locked yard into which the witnesses said the perpetrator had fled. Furthermore, he was wearing

pants that matched the description that the witnesses gave of the perpetrator’s pants, and he was

holding a hat and had a T-shirt at his feet, both of which matched the witnesses’ description of

those parts of the perpetrator’s clothing.” Santiago, 156 A.D.3d at 1387. Petitioner’s theory that

he was an innocent bystander and that an unobserved, unidentified assailant shot DeJesus simply

does not square with the largely consistent witness accounts and the physical evidence that was

found where he was hiding from police. Thus, even if the jury were to discount Cruz’s claim that

DeJesus identified Petitioner as the shooter, it would not undercut the ample circumstantial

evidence or put the case in “such a different light as to undermine confidence in the verdict.”

United States v. Orena, 145 F.3d 551, 557 (2d Cir. 1998).

       For these reasons, the Appellate Division’s resolution of the Brady claim did not result “in

a decision that was contrary to, or involved an unreasonable application of, clearly established

Federal law.” 28 U.S.C. § 2254(d)(1). Petitioner is therefore not entitled to relief on this ground.



                                                 12
        Case 6:19-cv-06529-FPG Document 17 Filed 04/23/20 Page 13 of 13




                                      CONCLUSION

       Petitioner’s request for habeas relief is DENIED and his petition (ECF Nos. 1, 2) is

DISMISSED.      Because Petitioner has not made a substantial showing of the denial of a

constitutional right, a certificate of appealability is DENIED. The Clerk of Court shall enter

judgment and close the case.

       IT IS SO ORDERED.

Dated: April 22, 2020
       Rochester, New York
                                                  ______________________________________
                                                  HON. FRANK P. GERACI, JR.
                                                  Chief Judge
                                                  United States District Court




                                             13
